The defendants, under the name of John Cox  Co., made the promissory note in controversy payable to the order of Stinson, who sold the same to the plaintiff before maturity and for value. So much was established beyond contradiction. The defense attempted was that Stinson had taken up the note from the bank after its maturity, and that the defendants had an offset against him. The evidence contradicts any such transfer positively, for it shows that when Stinson was requested by the bank to take up the note, he declined on the ground that he was unable to pay it, and requested that it be collected of the makers. The bank sent it to its New York correspondent, with directions to deliver it to one Booth for collection. Booth delivered it to the plaintiff's attorney, who brought this action. The plaintiff produced the note on the trial and put it in evidence.
The only fact established on the part of the defense was that after the maturity of the note, it was seen in the hands of one Eaton, who was the superintendent of Stinson and in his *Page 254 
employ. It did not appear how Eaton came to have the note, but merely that he demanded payment. Eaton's further declarations were excluded for want of proof that he acted with the knowledge and under the authority of plaintiff.
The court directed judgment for the plaintiff, and that is claimed to have been erroneous on the ground that there was a question for the jury as to the ownership of the note.
We think the trial judge was right. There was nothing in the possession of the note by Eaton inconsistent with the ownership of plaintiff. Stinson, as indorse, had an interest to compel payment by the makers, and that some employe of his should have presented the note and sought payment, is entirely consistent with the ownership of the bank and the relations of the parties. The proof did not at all contradict the case made in behalf of the plaintiff.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed.